PER CURIAM.
It appearing that appellant’s probation was improperly revoked because the state failed to establish at the probation revocation hearing that the defendant committed, as charged, a new offense subsequent to being placed on probation (there being no evidence adduced as to when the new offense was committed) see and compare Stafford v. State, 465 So.2d 385 (Fla.1984), the order revoking same is reversed and the matter is returned to the trial court with directions to reestablish the probation.
Reversed and remanded with directions.